PER CURIAM:
Following a jury trial in the Circuit Court of Jackson County, Appellant Donald Allison was convicted of first-degree statutory rape, in violation of § 566.032, RSMo ; first-degree statutory sodomy, in violation of § 566.062, RSMo ; attempted first-degree statutory rape, in violation of § 566.032, RSMo ; furnishing pornographic material to a minor, in violation § 573.040, RSMo ; and two counts of first-degree child molestation, in violation of § 566.067, RSMo. Allison appeals. He argues: (1) that the circuit court erred in admitting into evidence diary entries and letters authored by his minor victim, because the statements were hearsay; (2) that the circuit court erred when it prohibited his counsel from asking venire members during voir dire whether they thought child molesters should be castrated or receive the death penalty; and (3) that he is entitled to a new trial because a paralegal who previously worked for the public defender's office assisted the prosecution during his trial. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).